 Case 5:20-cv-00907-FMO-KK Document 20 Filed 09/29/20 Page 1 of 2 Page ID #:65

     Yana Hart, Esq. (SBN: 306499)
 1
     yana@kazlg.com
 2   KAZEROUNI LAW GROUP, APC
     2221 Camino Del Rio South, Suite 101
 3   San Diego, CA 92108
 4   Telephone: (619) 233-7770
     Facsimile: (619) 297-1022
 5
 6   Counsel for Plaintiff &
     the Putative Class
 7
 8
 9
                                 UNITED STATES DISTRICT COURT
10                             CENTRAL DISTRICT OF CALIFORNIA
11
           RYAN COYLE, on behalf of                              Case No.: 5:20-cv-00907-FMO-
12
           himself and others similarly                          KK
13         situated,
                                                                 NOTICE OF VOLUNTARY
14                                                               DISMISSAL OF ACTION WITH
                                   Plaintiff,
15                                                               PREJUDICE AS TO THE
           v.                                                    NAMED PLAINTIFF AND
16                                                               WITHOUT PREJUDICE AS TO
17                                                               THE PUTATIVE CLASS
           CONTEXTLOGIC, INC., a
18         Delaware Corporation,                                 HON. FERNANDO M. OLGUIN
                             Defendant.
19
20
                Plaintiff RYAN COYLE, hereby moves to dismiss the above entitled action
21
     with prejudice as to the named Plaintiff and without prejudice as to the Putative
22
     Class.
23
                The notice and approval requirements of Federal Rule of Civil Procedure
24
     23(e) 1 are inapplicable to the parties’ settlement and dismissal of this Putative Class
25
     action because this action has not been certified as a class. Regardless, there is no
26
     prejudice to the absent class members because (i) it is highly unlikely that there has
27
     1Federal Rule of Civil Procedure 23(e) states “[t]he claims, issues or defenses of a certified class
28
     may be settled, voluntarily dismissed, or compromised only with the Court’s approval.
         ______________________________________________________________________________________________________
          NOTICE OF VOLUNTARY DISMISSAL                 - 1 of 2 -                  5:20-cv-00907-FMO-KK
 Case 5:20-cv-00907-FMO-KK Document 20 Filed 09/29/20 Page 2 of 2 Page ID #:66


 1   been any reliance by putative class members on the filing of this class action to
 2   vindicate their rights; (ii) putative class members’ claims will not be prejudiced by
 3   lack of adequate time to file other actions due to the tolling of the absent class

 4   members’ claims; (iii) there have been no concessions, impairments or other actions

 5   taken by the Parties’ counsel that would prejudice the class’ claims; and (iv) the

 6   putative class members are being dismissed without prejudice
          WHEREFORE, Plaintiff respectfully requests that this court dismiss this
 7
     action with prejudice as to the named Plaintiff, and without prejudice as to the
 8
     Putative Class.
 9
10
     Dated: September 28, 2020                              KAZEROUNI LAW GROUP, APC
11
12                                                           By: s/Yana A. Hart
                                                                Yana A. Hart
13                                                              Counsel for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ______________________________________________________________________________________________________
       NOTICE OF VOLUNTARY DISMISSAL                 - 2 of 2 -                  5:20-cv-00907-FMO-KK
